DETAILED ACTION
This office action is in response to the amendment filed on 8/10/2021. In the amendment, claims 26-30, 35 and 41-49 have been amended, and claim 36 is now canceled. Overall, claims 26-35 and 37-50 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 27-29 are objected to because of the following informalities:  In claims 27-29, respectively recite, newly added limitations first and recite the structure it is further limiting to respectively “a catalytically coated particulate filter is as the particulate filter”, “an organic material is as the at least one carrier material”, “an ash former or an ash constituent part is as the at least one carrier material” the examiner suggest amending the claims to first recite the limitation it is further modifying it to ((e.g.) “the particulate filter is a catalytically coated particulate filter” or “the particulate filter comprising a catalytically coated particulate filter”) in order to improve the form of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-35 and 37-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 26 
In lines 8-9 recites “wherein at least one of the carrier material and the ash former or the ash constituent part has at least one cavity for introducing the ash former or the ash constituent part” however it is not clear the recitations “for introducing the ash former or the ash constituent part” is intending to describe (e.g. how can “the ash former or the ash constituent part” perform the function of “introducing the ash former or the ash constituent part” of itself). For the purposes of treating the claim under prior art the language is interpreted as “introducing the ash” to a particulate filter as describing in the applicant’s augment (date 8/10/21 of page 8).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 28-35, 41-42 and 44-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2018/0298799 A1 to Wessels (Wessels).

In Reference to Claim 26
A method of operating a particulate filter (18) of a vehicle, through which particulate filter exhaust gas can flow, the method comprising: 
arranging at least one ash former or at least one ash constituent part (16) at least indirectly on at least one carrier material (16) upstream of a filter body of the particulate filter (18) in a flow direction of the exhaust gas; and 
introducing ash into the filter body of the particulate filter (18) via the at least one ash former or the at least one ash constituent part (16),
wherein at least one of the carrier material (16) and the ash former or the ash constituent part (16) has at least one cavity (inner space of the ring of the spacer element (16) forms a cavity as shown in Fig.2) for introducing the ash former or the ash constituent part (16) (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).

In Reference to Claim 28
The method according to claim 26 (see rejection to claim 26 above), wherein an organic material is as the at least one carrier material (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).

In Reference to Claim 29
The method according to claim 26 (see rejection to claim 26 above), wherein an ash former or an ash constituent part (16) is the at least one carrier material (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).

In Reference to Claim 30
The method according to claim 29 (see rejection to claim 26 above), wherein no further ash former or ash constituent part (16) is on, at or in the carrier material (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).

In Reference to Claim 31
The method according to claim 29 (see rejection to claim 29 above), wherein the carrier material (16) is decomposed by way of the exhaust gas (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).

In Reference to Claim 32


In Reference to Claim 33
The method according to claim 26 (see rejection to claim 26 above), wherein the at least one ash former or ash constituent part (16) is connected in a positively locking, non-positive, or adhesive manner to the carrier material (such that when the temperature of the exhaust gas increase, the carrier material is released to the filter) (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).

In Reference to Claim 34
The method according to claim 26 (see rejection to claim 26 above), wherein the at least one ash former or ash constituent part (16) is arranged or enclosed loosely in the carrier material (such that when the temperature of the exhaust gas increase, the carrier material is released to the filter) (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).

In Reference to Claim 35


In Reference to Claim 41
The method according to claim 26 (see rejection to claim 26 above), wherein the ash former or the ash constituent part (16) include metals, metal oxides or metal compounds (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).

In Reference to Claim 42
Wessels teaches (except for the bolded and italic recitations below):
The method according to claim 26 (see rejection to claim 26 above), wherein the ash former or the ash constituent part (16) include alkali metals, alkali metal oxides, alkali metal hydroxides, alkali metal carbonates or alkali metal compounds (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).

In Reference to Claim 44


In Reference to Claim 45
The method according to claim 26 (see rejection to claim 26 above), wherein the ash former or the ash constituent part (16) include magnesium, magnesium oxide, magnesium carbonate, magnesium hydroxide or magnesium compounds (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).

In Reference to Claim 46
The method according to claim 26 (see rejection to claim 26 above), wherein the ash former or the ash constituent part (16) include calcium, calcium oxide, calcium carbonate, calcium hydroxide or calcium compounds (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).

In Reference to Claim 47
The method according to claim 26 (see rejection to claim 26 above), further comprising the act of: 
operating an internal combustion engine (10) of the vehicle upstream of the particulate filter (18) at operating conditions which result in at least in a region 

In Reference to Claim 48
The method according to claim 47 (see rejection to claim 47 above), wherein the operating conditions including setting a temperature and/or a mass flow of the exhaust gas of the internal combustion engine such that the ash is deposited at least predominantly on at least one wall of the filter body (18) (via increase temperature of the exhaust gas) (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).

In Reference to Claim 49
The method according to claim 26 (see rejection to claim 26 above), wherein the internal combustion engine (10) is a gasoline engine (10) (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).

In Reference to Claim 50
A particulate filter for an internal combustion engine of a vehicle, comprising: 
a filter body (18) for filtering particulates, which filter body can be flowed through by exhaust gas of the internal combustion engine (10); and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wessels.

In Reference to Claim 39
The method according to claim 26 (see rejection to claim 26 above), wherein the ash former or the ash constituent part is formed from at least two different materials, and a respective material, from which the ash former or the ash constituent part is formed, is applied in a locally different concentration onto, on, or in the carrier material (Wessels teaches that the elements can be Ca, Mg, P and Zn however does not explicitly teaches that the elements can be made from combinations of the materials. However since there are only two choices such as the element can be made from only single material or combination of multiple materials. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that element can be made from multiple of materials due to limited amount of choices) (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wessels in view of Pub No. US 2018/0340784 A1 to Upadhyay et. al. (Upadhyay).

In Reference to Claim 27

The method according to claim 26 (see rejection to claim 26 above), wherein a catalytically coated particulate filter (18) is used as the particulate filter (18) (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).
Wessels is silent (bolded and italic recitations above) as to the particulate filter (18) being a catalytically coated. However, it is known in the art before the effective filing date of the claimed invention to have particulate filter being a catalytically coated. For example, Upadhyay teaches to have a particulate filter which is catalyzed. Upadhyay further teaches that having such structure provides further purification of HC and CO (see at least Upadhyay Fig.1 and paragraphs 29). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particulate filter of Wessels to be catalytically coated as taught by Upadhyay in order to further purify of HC and CO within the exhaust gas.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wessels in view of Pub No. WO 2009/106373 A1 to  Wolfgang et. al. (Wolfgang).

Examiner’s Note: Machine translation is used in the rejection below.

In Reference to Claim 37
Wessels teaches (except for the bolded and italic recitations below):
is printed onto the carrier material by way of at least one printed layer (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).
Wessels is silent (bolded and italic recitations above) as to the ash former or the ash constituent part (16) is printed onto the carrier material by way of at least one printed layer. However, it is well known in the art before the effective filing date of the claimed invention to have elements used in the exhaust system can be made by being printed onto the carrier. For example, Wolfgang teaches that elements used in the exhaust system can be made by being printed onto the carrier (see at least Wolfgang Fig.1 and paragraphs 18-19, 29 and 36-38). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the ash former or the ash constituent part of Wessels can be printed onto the carrier as evidence by Wolfgang.

In Reference to Claim 38
The method according claim 37 (see rejection to claim 37 above), wherein a locally different distribution of the ash former or the ash constituent part (16) on the carrier material is produced in the at least one printed layer (see at least Wessels Fig.1 and paragraphs 16-20, 22 and 38-39) (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wessels in view of Pub No. US 2006/0059899 A1 to Bailey (Bailey).

In Reference to Claim 40
Wessels teaches (except for the bolded and italic recitations below):
The method according to claim 26 (see rejection to claim 26 above), wherein the ash former, the ash constituent part, or the carrier material is pierced, needled or perforated (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).
Wessels is silent (bolded and italic recitations above) as to the ash former, the ash constituent part, or the carrier material is pierced, needled or perforated. However, it is known in the art before the effective filing date of the claimed invention that the shape of the ash former, the ash constituent part, or the carrier material is pierced, needled or perforated. For example, Bailey teaches that the ash former, the ash constituent part, or the carrier material is pierced, needled or perforated. Bailey implicitly teaches that having such structure provides easy flow of the ashes from the ash former, the ash constituent part, or the carrier material (see at least Bailey Figs. 1-5 and paragraphs 116 and 145-146). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ash former, the ash constituent part, or the carrier material can be pierced, needled or perforated as taught by Bailey in order to provide easier flow of the ashes.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Wessels in view of Pub No. US 2007/0033912 A1 to Furukawa et. al. (Furukawa).

In Reference to Claim 43
Wessels teaches (except for the bolded and italic recitations below):
The method according to claim 26 (see rejection to claim 26 above), wherein the ash former or the ash constituent part (16) include alkali metals in compounds with silicon (see at least Wessels Figs.1-2 and paragraphs 14-23 and 38-39).
Wessels is silent (bolded and italic recitations above) as to alkali metals in compounds with silicon are used as the ash former or the ash constituent part. However, it is known in the art before the effective filing date of the claimed invention that alkali metals in compounds with silicon is used as the ash former or the ash constituent part. For example, Furukawa teaches that alkali metals in compounds with silicon is used as the ash former or the ash constituent part. Furukawa further teaches that having such structures within the particulate filter (which is the intended used of the ash former or the ash constituent part to be combined with the filter) improves the thermal shock resistance, oxidation resistance, and strength (see at least Furukawa Fig.1 and paragraphs 19, 30-39 and 56). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ash former or the ash constituent part to include alkali metals in compounds with silicon as .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26, 28-34 and 47-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 and 10-12 of copending Application No. 16/870562 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11, 4-6 and 10-12 of copending Application ‘562 teaches all the recitation of claims 26, 28-34 and 47-50 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s Note: 
	Applicant has filed a terminal disclaimer (TD) on 8/11/2021 however the TD has been disapproved (see the explanation below for further detail):
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10): For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
A request under 37 CFR 1.46© to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76 (c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73 (c) statement showing chain of title to the new applicant. Along with the §1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they filed a TD that is signed by the applicant.

Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive. 
The applicant argument regarding claim 26 that Wessels does not teach any form of cavity upstream of its filter 18, let alone suggest the claimed carrier material or the ash former/ash constituent part having a cavity for introducing the ash to a particulate filter. The examiner disagree with the applicant since first the claim does not recite ”the ash former/ash constituent part having a cavity for introducing the ash to a particulate filter” and second Wessels does teach a cavity (inner space of the ring of the spacer element (16) which can be interpreted as cavity) of the spacer element (16) which introduces the ash to a particulate filter (18). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 29, 2021